COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Travis O'Neal Bluntson v. The State of Texas

Appellate case number:   01-18-01100-CR

Trial court case number: 2012R-0022

Trial court:             155th District Court of Austin County

        Appellee, the State of Texas, has filed a motion to postpone the submission date for
briefs. Appellee’s motion is granted. This case is hereby set for submission on April 28, 2020.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss______________________
                              Acting individually


Date: March 10, 2020